TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00404-CV



                         In re Nationwide Mutual Insurance Company


                    ORIGINAL PROCEEDING FROM COMAL COUNTY



                            M E M O R AN D U M O P I N I O N


              Relator’s petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).



                                           ________________________________________
                                           Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Filed: August 24, 2018